PER CURIAM.
This is an appeal by the defendant David Lee White from a judgment of conviction and sentence for unlawful possession of cocaine. The sole point on appeal is that the trial court committed reversible error in failing to conduct a proper Richardson hearing after the defendant brought to the trial court’s attention an alleged discovery violation by the state. See Richardson v. State, 246 So.2d 771 (Fla.1971).
Specifically, it is urged that the state failed to disclose a material portion of a post-arrest, oral statement made by the defendant to the police as required by Fla. R.Crim.P. 3.220(a)(l)(iii). We find no error and affirm because the defendant made no contemporaneous objection to the admission of the defendant’s oral statement in evidence, but instead waited until the state rested its case before raising the issue below. This being so, the defendant has waived the point for appellate review. Lucas v. State, 376 So.2d 1149 (Fla.1979); Castor v. State, 365 So.2d 701, 703 (Fla. 1978); Grimett v. State, 383 So.2d 698 (Fla. *10504th DCA), rev. denied, 389 So.2d 1110 (Fla. 1980).
AFFIRMED.